 

Exhibit 10.1

 

FIRST AMENDMENT TO ABL CREDIT AGREEMENT

 

FIRST AMENDMENT TO ABL CREDIT AGREEMENT, dated as of June 3, 2015 (this “First
Amendment”), among Overseas Shipholding Group, Inc., a Delaware corporation
(“Holdings”), OSG Bulk Ships, Inc., a New York corporation (the “Administrative
Borrower”), each Co-Borrower party hereto, each Guarantor party hereto, the
Lenders party hereto and Wells Fargo Bank, National Association, as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders. All capitalized terms used herein and not otherwise defined herein
shall have the respective meanings provided to such terms in the Credit
Agreement (as defined below).

 

WITNESSETH:

 

WHEREAS, Holdings, the Borrowers, the other Loan Parties, the lenders party
thereto from time to time (each, a “Lender” and, collectively, the “Lenders”),
the Administrative Agent and the other parties thereto are parties to that
certain ABL Credit Agreement, dated as of August 5, 2014 (as amended by this
First Amendment and as may hereafter be amended, amended and restated, modified,
supplemented, extended, renewed, restated or otherwise modified from time to
time, the “Credit Agreement”); and

 

WHEREAS, Holdings, the Borrowers, the other Loan Parties and the Lenders party
hereto desire to amend the Credit Agreement as provided herein.

 

NOW, THEREFORE, in consideration of the foregoing, the parties hereto hereby
agree as follows:

 

SECTION I. Amendments to the Credit Agreement. On the First Amendment Effective
Date (as defined below), the parties hereto agree that the Credit Agreement is
hereby amended as set forth in this Section I:

 

1.          Clause (c) of the defmition of “Change in Control” contained in
Section 1.01 of the Credit Agreement is hereby amended by deleting the following
text contained therein:

 

“(excluding, in the case of both preceding clauses (i) and (ii), any individual
whose initial nomination for, or assumption of office as, a member of that Board
of Directors occurs as a result of an actual (or threatened) solicitation of
proxies or consents for the election or removal of one or more directors by any
person or group other than a solicitation for the election of one or more
directors by or on behalf of the Board of Directors)”

 

2.          Section 5.01(a) of the Credit Agreement is hereby amended by
deleting the text “As soon as available and in any event within” appearing
therein and inserting the word “Within” in lieu thereof.

 

3.          Section 5.01(b) of the Credit Agreement is hereby amended by
deleting the text “As soon as available and in any event within” appearing
therein and inserting the word “Within” in lieu thereof.

 

 

 

  

4.          Section 5.01(c) of the Credit Agreement is hereby amended by
deleting the text “As soon as available and in any event within” appearing
therein and inserting the word “Within” in lieu thereof.

 

5.          Notwithstanding anything to the contrary set forth in Sections
5.01(d) and 5.01(e) of the Credit Agreement, the parties hereto acknowledge,
confirm and agree that (a) from and after the First Amendment Effective Date,
the Loan Parties shall not be required to provide to the Collateral Agent the
reports or other information relating to their Receivables that are required to
be delivered pursuant to such Sections unless and until requested by the
Collateral Agent in its sole discretion or requested by the Collateral Agent at
the direction of the Required Lenders, and (b) until such time that the reports
and other information relating to the Borrowers’ Receivables that are required
to be delivered pursuant to Sections 5.01(d) and 5.01(e) of the Credit Agreement
has re-commenced, all Receivables shall be deemed ineligible under the Borrowing
Base.

 

6.          Section 5.16(h) of the Credit Agreement is hereby deleted in its
entirety and the following inserted in lieu thereof:

 

“(h) Each Restricted Party which enters into a Permitted Charter of a Collateral
Vessel for an initial or extended period (in each case including extension
options) in excess of 12 months shall cause to be included in such Permitted
Charter or extension thereof a provision confirming the priority of any
preferred ship mortgages covering such Collateral Vessel over the rights of the
charterer under such Permitted Charter, and upon such Restricted Party’s
request, the Mortgage Trustee shall enter into, with such charterer, a quiet
enjoyment agreement substantially in the form of Exhibit P together with such
additional terms reasonably requested by such charterer, subject to the Mortgage
Trustee’s consent, such consent not to be unreasonably withheld or delayed.”

 

7.          The first sentence of Sections 6.05 of the Credit Agreement is
hereby amended by deleting the text “(or agree to do any of the foregoing at any
time)” appearing therein.

 

8.          The first sentence of Sections 6.06 of the Credit Agreement is
hereby amended by deleting the text “or agree to effect any disposition of any
property,” appearing therein.

 

9.          The first sentence of Sections 6.07 of the Credit Agreement is
hereby amended by deleting the text “(or agree to do any of the foregoing at any
time)” appearing therein.

 

SECTION II. Effectiveness. This First Amendment shall become effective as of the
date (the “First Amendment Effective Date”) on which the following conditions
have been satisfied:

 

1.          the Administrative Agent shall have received copies of signature
pages to this First Amendment, duly executed and delivered (including by way of
facsimile or other electronic transmission) by the Administrative Agent, the
Loan Parties and the Required Lenders;

 

-2-

 

  

2.          (a) no Default shall have occurred and be continuing on the First
Amendment Effective Date or would occur after giving effect to this First
Amendment and (b) both immediately before and after giving effect to this First
Amendment, each of the representations and warranties made by any Loan Party set
forth in Article III of the Credit Agreement or in any other ABL Loan Document
shall be true and correct in all material respects (or true and correct in all
respects in the case of representations and warranties qualified by materiality
or Material Adverse Effect) on and as of the First Amendment Effective Date with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects (or true and correct in all respects in the case of
representations and warranties qualified by materiality or Material Adverse
Effect) on and as of such earlier date);

 

3.          the Borrower shall have paid to the Administrative Agent and its
Affiliates, all costs, fees and expenses (including legal fees and expenses of
Stradley Ronon Stevens & Young, LLP) owing in connection with this First
Amendment and the other ABL Loan Documents to the extent invoiced (in the case
of costs and expenses) at least one Business Day prior to the First Amendment
Effective Date; and

 

4.          the Administrative Agent shall have received true and correct copies
of the First Amendment to Term Loan Credit Agreement, duly executed and
delivered (including by way of facsimile or other electronic transmission) by
the Term Loan Administrative Agent, the lenders party thereto and the Loan
Parties party thereto.

 

SECTION III. Miscellaneous Provisions.

 

1.          Except as expressly provided herein, (a) the Credit Agreement and
the other ABL Loan Documents shall be unmodified and shall continue to be in
full force and effect in accordance with their terms, and (b) this First
Amendment shall not be deemed a waiver or modification of any other term or
condition of any ABL Loan Document and shall not be deemed to prejudice any
right or rights which Administrative Agent or any Lender may now have or may
have in the future under or in connection with any ABL Loan Document or any of
the instruments or agreements referred to therein, as the same may be amended
from time to time.

 

2.          This First Amendment may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. Delivery by facsimile or
electronic transmission of an executed counterpart of a signature page to this
First Amendment shall be effective as delivery of an original executed
counterpart of this First Amendment.

 

3.          THIS FIRST AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK, AND THE PROVISIONS OF THE CREDIT AGREEMENT UNDER THE HEADING
“GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS”, AS SET FORTH IN
SECTION 11.09 OF THE CREDIT AGREEMENT, ARE INCORPORATED HEREIN BY THIS
REFERENCE.

 

-3-

 

  

4.          From and after the date hereof, (a) all references in the Credit
Agreement and each of the other ABL Loan Documents to the Credit Agreement shall
be deemed to be references to the Credit Agreement, as modified hereby, and (b)
this First Amendment shall be deemed to constitute a “ABL Loan Document” for all
purposes of the Credit Agreement.

 

[Remainder of page left intentionally blank.]

 

-4-

 

  

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this First Amendment as of the date first above
written.

 



  OVERSEAS SHIPHOLDING GROUP, INC.,   as Holdings and a Guarantor       By: /s/
Ian T. Blackley     Name: Ian T. Blackley     Title: President and Chief
Executive Officer         OSG BULKSHIPS, INC.,   as the Administrative Borrower
and a Guarantor       By: /s/ Ian T. Blackley     Name: Ian T. Blackley    
Title: Senior Vice President, Chief Financial Officer and Assistant Secretary



  



  OSG 192 LLC   OSG 209 LLC   OSG 214 LLC   OSG 242 LLC   OSG 243 LLC   OSG 244
LLC   OSG 252 LLC   OSG 254 LLC   OSG COLUMBIA LLC   OSG COURAGEOUS LLC   OSG
ENDURANCE LLC   OSG ENTERPRISE LLC   OSG HONOUR LLC   OSG INTREPID LLC   OSG
NAVIGATOR LLC   OVERSEAS ST HOLDING LLC,   each, as Co-Borrower and as a
Subsidiary Guarantor       By: /s/ Ian T. Blackley     Name: Ian T. Blackley    
Title: Manager

 

[Signature Page to First Amendment to ABL Credit Agreement]

 

 

 



 



  OSG INDEPENDENCE LLC   as Co-Borrower and as a Subsidiary Guarantor

 

  By: /s/ Ian T. Blackley     Name: Ian T. Blackley     Title: Manager and
Assistant Secretary

 

  OSG AMERICA L.P.   By: OSG AMERICA LLC   Its: General Partner       OSG
AMERICA LLC   as a Subsidiary Guarantor

 

  By: /s/ Ian T. Blackley     Name: Ian T. Blackley     Title: President and
Chief Executive Officer

 

  MARITRANS OPERATING COMPANY L.P.   By: MARITRANS GENERAL PARTNER INC.   Its:
General Partner       MARITRANS GENERAL PARTNER INC.   as a Subsidiary Guarantor

 

  By: /s/ Ian T. Blackley     Name: Ian T. Blackley     Title: President

 

  OSG SHIP MANAGEMENT, INC.,   as a Subsidiary Guarantor

 

  By: /s/ Ian T. Blackley     Name: Ian T. Blackley     Title: Senior Vice
President

 

[Signature Page to First Amendment to ABL Credit Agreement]

 

 

 

 

  MYKONOS TANKER LLC   OSG AMERICA OPERATING COMPANY LLC   OSG DELAWARE BAY
LIGHTERING LLC   OSG MARITRANS PARENT LLC   OSG PRODUCT TANKERS AVTC, LLC  
OVERSEAS ANACORTES LLC   OVERSEAS BOSTON LLC   OVERSEAS HOUSTON LLC   OVERSEAS
LONG BEACH LLC   OVERSEAS LOS ANGELES LLC   OVERSEAS MARTINEZ LLC   OVERSEAS NEW
YORK LLC   OVERSEAS NIKISKI LLC   OVERSEAS TAMPA LLC   OVERSEAS TEXAS CITY LLC  
SANTORINI TANKER LLC,   each, as a Subsidiary Guarantor       By: /s/ Ian T.
Blackley     Name: Ian T. Blackley     Title: Manager

 

[Signature Page to First Amendment to ABL Credit Agreement]

 

 

 

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION,   as Administrative Agent and a Lender
      By: /s/ Peri Steffe   Name: Peri Steffe   Title: V.P.

 

[Signature Page to First Amendment to ABL Credit Agreement]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., EACH CO-BORROWER PARTY THERETO, EACH GUARANTOR PARTY THERETO, THE LENDERS
PARTY THERETO AND WELLS FARGO BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE
AGENT

 

  JFIN BUSINESS CREDIT FUND I LLC,   As a Lender       By: Jefferies Finance
LLC, as Collateral Manager       By: /s/ J. Paul McDonnell   Name: J. Paul
McDonnell   Title: Managing Director

 

[Signature Page to First Amendment to ABL Credit Agreement]

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., EACH CO-BORROWER PARTY THERETO, EACH GUARANTOR PARTY THERETO, THE LENDERS
PARTY THERETO AND WELLS FARGO BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE
AGENT

 

  BARCLAYS BANK PLC,   as a Lender       By: /s/ Christopher Lee   Name:
Christopher Lee   Title: Vice President

 

Signature Page to First Amendment to ABL Credit Agreement)

 

 

 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG OVERSEAS SHIPHOLDING GROUP, INC., OSG BULK SHIPS,
INC., EACH CO-BORROWER PARTY THERETO, EACH GUARANTOR PARTY THERETO, THE LENDERS
PARTY THERETO AND WELLS FARGO BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE
AGENT

 

  UBS AG, STAMFORD BRANCH,   as a Lender       By: /s/ Houssem Daly   Name:
Houssem Daly   Title: Associate Director       By: /s/ Denise Bushee   Name:
Denise Bushee   Title: Associate Director

 

[Signature Page to First Amendment to ABL Credit Agreement]

 

 

 